Citation Nr: 0919714	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St Paul, Minnesota.  

In May 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  The appellant submitted 
additional written evidence at the hearing, and the next day, 
with written waivers of RO consideration, which were signed 
by the appellant and his representative, respectively.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffers from PTSD due to 
instances that occurred while he served aboard the USS 
Forrestal from 1969 to 1971.  Upon review of the claims file, 
the Board finds that additional development is required under 
the VCAA.  

The evidence of record contains a May 2008 private intake 
evaluation report which reflects that the Veteran has a PTSD 
diagnosis.  This report is based, in part, on unverified 
stressors.  The Veteran's service personnel records confirm 
that he served aboard the USS Forrestal from 1969 to May 
1971.  His DD Form 214 reflects that his navy occupational 
specialty was a 7040.  The 7000 series indicates an aviation 
boatswain's mate.  His service personnel records indicate 
that he attended a course in firefighting, crash fire rescue 
truck, and flight deck operations.  The evidence of record 
does not reflect, and the Veteran does not contend, that he 
engaged in combat activity with the enemy.  As such, his 
reported stressors require independent verification and 
corroboration by objective credible evidence.  38 U.S.C.A. 
§ 1154(b) (West 2002). 

The Veteran has averred the following stressors: a fire 
onboard ship, witnessing the decapitation of Lieutenant 
Commander R.R. on the ship's flight deck, witnessing the 
death of aviation boatswains mate (ABH) R.M.M. in a propeller 
accident, the cleaning up of dead bodies on the ship's deck, 
and the death of a sailor by an accidently fired heat seeking 
missile.  The Veteran has not provided sufficient information 
on the incident of the heat seeking missile death for the RO 
to attempt to verify this claimed stressor.  The Board finds 
that the Veteran has provided sufficient information on the 
onboard fire, death of R.R., and death of R.M.M. for the RO 
to attempt to verify these claimed stressors.  The Board 
notes that in a statement dated in January 2006, the Veteran 
avers that on July 13, 1969, there was a fire aboard the USS 
Forrestal which began in the "tire locker".  The Board 
finds that this is sufficient information for the RO to 
attempt to verify this alleged stressor.

In another statement, also dated in January 2006, the Veteran 
provided the ranks, first names, and last names of both 
individuals whom he avers he saw killed.  Moreover, he avers 
that their deaths occurred while he served aboard the USS 
Forrestal.  A VA search of an internet social security death 
index reflects that an R.R. died in November 1970.  
Furthermore, VA search of genealogy internet websites 
reflects that an R.R. died on November 19, 1970 aboard the 
USS Forrestal CVA 59 at sea off the coast of Virginia.  The 
Veteran's service records indicate that the USS Forrestal was 
in the vicinity of Virginia during the month of November 
1970.  The Board finds that taken together, the above 
information consisting of a full name, place of death, and 
date of death, is sufficient for the RO to attempt to verify 
the Veteran's alleged stressor of the decapitation of R.R.  
With regard to R.M.M., the Veteran has alleged that the death 
of R.M.M. occurred onboard the USS Forrestal approximately 
two months after the death of R.R.  (See March 2006 VA 
examination report); therefore, the Board finds that there is 
sufficient information for the RO to attempt to verify this 
stressor.

The evidence of record includes Coffelt data base excerpts 
listing deaths onboard the USS Forrestal; the deaths of R.R. 
and R.M.M. are not listed.  However, the Board notes that 
these excerpts only reflect the numerous deaths which 
occurred aboard the USS Forrestal on July 29, 1967 during an 
onboard fire in the Gulf of Tonkin.  The Veteran does not 
contend that the deaths of R.R. and R.M.M. occurred during 
that incident.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or 
agencies and attempt to verify the 
alleged stressors involving the July 1969 
onboard fire, and the deaths of R.R. and 
R.M.M aboard the USS Forrestal in 1970 
and/or early 1971.  The RO should attempt 
to obtain the deck logs for July 1969, 
and November 19, 1970 to March 19, 1971.  
In addition, the RO may attempt to obtain 
any Judge Advocate General Corp's reports 
or Naval Safety Center reports regarding 
aircraft accidents aboard the USS 
Forrestal for that time period.  If no 
records are available, the RO should note 
such, and the agency or agencies it 
contacted, in the file.  

2.  If, and only if, a claimed stressor 
has been deemed verified, the Veteran 
should be afforded a VA psychiatric 
examination to obtain a clinical opinion 
as to whether it is at least as likely as 
not that he has a current diagnosis of 
PTSD, as a result of service, to include 
any verified stressor(s).  Only the 
stressor(s) deemed verified by VA should 
be considered in rendering a diagnosis of 
PTSD.  All other reported stressors which 
have not been verified are not for 
consideration.  The Board notes that the 
evidence of record also reflects that the 
Veteran has a PTSD diagnosis based on 
abuse as a child, and those related 
stressors are not for consideration.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examination 
report should reflect that such review 
occurred.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the Veteran, 
which has/have been verified by VA that 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




